EMPLOYMENT AGREEMENT

                 THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into this
25th day of January, 2000, and sets forth the terms and conditions of employment
between James C. Lawrence (“Executive”) and MERCHANTS NEW YORK BANCORP, a
Delaware corporation (“Bancorp”; collectively with its subsidiary The Merchants
Bank of New York (“Bank” referred to in this Agreement as “Employer”), for whom
Executive shall render services hereunder.

                 WHEREAS, Employer desires to employ Executive on the terms and
conditions set faith in this Agreement, and Executive is willing to render
services to Employer and to commit to the performance of certain obligations,
all on the terms and conditions set forth herein;

                 NOW, THEREFORE, the parties agree as follows:

        1.        Capacity; Salary; Benefits.

                 1.1.        Term of Employment. Employer hereby employs
Executive, and Executive accepts such employment, on the terms and conditions
herein, for the period beginning on the date of the parties’ execution of this
Agreement and ending on March 1, 2008 (such period, or lesser portion thereof in
the event of earlier termination pursuant to paragraph 1.7, being called the
“Employment Period”). Thereafter, the continuation of Executive’s employment
with Employer shall be at the will of Employer and Executive on terms and
conditions agreed to by Employer and Executive, and there shall be no obligation
on the part of Employer or Executive to continue such employment

                 1.2.       Position aid Responsibilities. During the Employment
Period, Executive shall save as President and Chief Executive Officer of Bancorp
and Bank, subject to the provisions of this Agreement and Employer’s general
policies and practices governing employment in force from time to time.
Executive will report to Mr. Spencer B. Witty or such other person as is serving
as the Chairman of Bancorp’s Board of Directors. Executive’s duties in that
capacity shall be those set forth in Bancorp’s and Bank’s By-laws. Executive
agrees to perform such other duties as are normally incident to Executive’s
position as provided in Bancorp By-laws or policy manuals, and such other
functions as may be assigned to Executive by Employer, which other functions
shall be consistent with Executive’s position. During the Employment Period,
Executive shall devote substantial time, and his best effort and advice, to the
business and affairs of Employer.

                 1.3.       Board Membership. Executive will serve as a member
of Bancorp’s and Bank’s Boards of Directors during the Employment Period.

                 1.4.       Salary and Benefits. Executive shall be compensated
at the same level in effect on the date of’ execution of this Agreement;
provided that the Board of Directors] of Bancorp will review Executive’s
compensation at annual intervals and may in its sole discretion determine to
grant Executive one or more increases in compensation. All payments to Executive
under this Agreement are subject to applicable withholding for federal, state,
social security and similar taxes. Executive will be entitled to vacations (at
such time as shall not interfere with Employer’s business needs), sick ‘Leaves
and leaves of absence in accordance with Employers general policies and
practices governing the saint in force from time to tine, and will be eligible
to participate S such plaits for the benefit of’ officers or employees generally
that Employer now has or institutes in the figure during the Employment Period.

--------------------------------------------------------------------------------

                 1.5.       Consideration. Executive acknowledges the
consideration for this Agreement consists of Executive’s becoming employed by
Employer wider the terms of, with the responsibilities and benefits provided in,
this Agreement.

                 1.6.        Succession. Executive acknowledges that, under
resolutions adopted by the unanimous vote of Employer’s Board of Directors, the
election of successors to key executive offices of Employer is accomplished by
the Succession Committee of the Board. Executive agrees to support all decisions
of the Succession Committee in respect of such matters, and to work at all ties
in cooperation with all successors elected by the Succession Committee to
advance the best interests of Employer.

                 1.7.       Early Termination of Employment Period. The
Employment Period may be terminated (s)by Employer, for cause as defined in
paragraph Ii, without notice except as required in that paragraph (b) by the
Executive’s death, without action by Employer (c) for incapacity, immediately
upon written notice from Employer, if an independent physician selected by
Employer shall have determined that Executive has been unable due to illness,
disability or incapacity, to perform substantially all of the services required
hereunder for a continuous period of 60 days, or for a period aggregating 180
days in any 12 month period.

                 1.8.       Definition of Termination for Cause. Termination by
Employer for “cause” shall mean termination (1) by action of the Chairman of
Employer’s Board of Directors or its Chief Executive Officer (if other than
Executive), or (ii) by election of a successor to Executive by the Baird of
Directors or the Succession Committee, in either can by reason of(a) Executive’s
material breach of this Agreement or material failure to perform his obligations
under this Agreement (not as a consequence of any illness, accident or other
disability), (b) Executive’s unjustified continued, willful failure to carry out
any reasonable lawful order of Employer (using the same criteria as would be
applied to other executives o(like level of Employer), (c) diverting or usurping
a corporate opportunity of Employer, (d) Executive’s actions which are disloyal
or inimical to Employer, (e) gross negligence or recklessness by Executive in
the performance of his duties hereunder (using the same criteria as would be
applied to other executives of like level of Employer), (1) other serious
willful misconduct by Executive which causes material injury to Employer or its
reputation (using the same criteria as would be applied to other executives of
like level of Employer), including but not limited to willful or gross
misconduct toward any of Employer’s employees, agents, clients or customers. in
either case causing material harm to Employer, and (g) the commission by
Executive of a felony or a crime involving moral turpitude.

        2.        Miscellaneous.

                 2.1.       Integration; Assignment. This Agreement expresses
the entire agreement between Executive and Employer with respect to its subject
matter. This Agreement shall bind and inure to the benefit of each of the
parties hereto and shall also bind and inure to the benefit of any successor or
successors of Bancorp by reorganization, merger or consolidation and any
assignee of all or substantially all of its business and properties, provided,
however, that except as to any such successor or assignee of Bancorp, neither
this Agreement nor any rights or benefits hereunder may be assigned by Bancorp
or by Executive.

2

--------------------------------------------------------------------------------

                 2.2.       Notices. All notices, elections and other
communications given or made pursuant to this Agreement shall be in writing and
shall be delivered personally, sent by commercial courier or registered mail
(postage prepaid, return receipt requested) or transmitted by facsimile with
confirming copy transmitted by first class prepaid mail, to the parties at the
following addresses and numbers or such other addresses or numbers as a party
shall designate by notice in writing to the others in accordance herewith, and
shall be deemed to be given or made when so delivered personally or by
commercial courier or when transmitted and received by facsimile, or if mailed,
five business days after the date of mailing; except that notice of a change of
address shall be deemed given only when actually received by the other party:


To Executive at: To Company at: James G. Lawrence Merchants New York Bancorp c/o
Merchants New York Bancorp 275 Madison Avenue 295 Fifth Avenue New York, New
York 10016 New York, New York 10016 Tel.; (212) 973-6000 Tel.: (212) 973-4261
Fax,: (212) 973-6663 Fax.: (212) 213-4870 Att.: Chairman of the Board of
Directors


                 2.3.       Governing Law. All questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
the internal laws (as opposed to the conflict of law provisions) of the Stare of
New York.

                 2.4.       Severability. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibitions or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

                 2.5.       Interpretation. To effect the intent of the
Agreement, where appropriate the singular shall be read as the plural and the
conjunctive as the disjunctive, end in either case, vice versa.

                 2.6.        Headings. The headings of the sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

                 2.7.       Modification, Amendment, Waiver. No modification,
amendment or waiver of any provisions of this Agreement shall be effective
unless approved in writing by the parties. The failure at any time to enforce
any provision of this Agreement shall in no way be construed as a waiver of such
provision and shall not affect the right of either patty thereafter to enforce
each and every provision hereof in accordance with ii terms.

3

--------------------------------------------------------------------------------

                 2.8.        No Strict Construction. The language used in this
Agreement shall be deemed to be the language chosen by the patties hereto to
express their mutual intent and no rule of strict construction shall be applied
against any person.

                 IN WITNESS WHEREOF, this Key Employment Agreement has been duly
executed and delivered by or on behalf of the parties hereto as of the first
darn above written.


MERCHANTS NEW YORK BANCORP


By:    /s/ Spencer B. Witty
——————————————
Name:     SPENCER B. WITTY
Title:       Chairman of the Board EXECUTIVE


By:    /s/ James G. Lawrence
——————————————
Name:    James G. Lawrence






4